Citation Nr: 1817615	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum.

2.  Entitlement to a compensable disability rating for scar, left hip.

3.  Entitlement to an earlier effective date granting service connection based on clear and unmistakable error (CUE) for gastroesophageal reflux disease (GERD) and hiatal hernia, status post Nissen fundoplication surgery, with residual scarring, prior to July 15, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to December 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in a hearing in August 2016.

The issue of entitlement to service connection for a deviated naval septum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2016, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a compensable disability rating for scar, left hip, was requested.

2.  The Veteran's September 2000 claim for service connection for a stomach disorder was denied in a February 2002 rating decision.  The Veteran did not submit a substantive appeal, and new and material evidence was not received during the appeal period.  The February 2002 rating decision became final.

3.  The February 2002 rating decision that denied service connection for a stomach disorder was based on the record and the law which existed at the time, and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his representative) for entitlement to a compensable disability rating for scar, left hip, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The February 2002 rating decision denying service connection for a stomach disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  The February 2002 rating decision denying service connection for a stomach disorder was not the product of CUE.  38 U.S.C. §§ 5109A, 5110 (2012); 38 C.F.R. 
§§ 3.105, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017).  In the present case, the Veteran has withdrawn his appeal for entitlement to a compensable disability rating for scar, left hip, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


II.  Clear and Unmistakable Error

Once a rating decision is final, a challenge to the effective date or rating assigned may only be entertained on the basis of CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  From the date of notification of an RO decision, the claimant has one year to submit new evidence or to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302.  In this regard, the decision becomes final if the Veteran does not express disagreement with or new relevant evidence is not associated with the claims file within one year of the mailing of the rating decision to the Veteran.  38 C.F.R. § 20.302.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question.  Id.   Simply to contend CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  More succinctly, CUE is an error which is undebatable. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior decision is based on the record and law that existed when that decision was made.  See Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 43; Russell, 3 Vet. App. at 313-14.  See also 38 U.S.C. 
§ 5109A; 38 C.F.R. § 3.105.

Revision of a decision on the grounds of CUE is warranted only when there has been an error in the adjudication of the claim that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See, e.g., 38 C.F.R. § 20.1403(c) (pertaining to CUE in Board decisions).

The following are examples of situations that are NOT CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).


Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105.

Service connection for GERD was granted in an August 2014 rating decision, effective July 15, 2010, the date the Veteran reopened his claim.  The Veteran asserts that there was CUE in a previous February 2002 rating decision for failing to grant service connection for a stomach disorder.  

At the time of the February 2002 rating decision, the evidence of record included service treatment records (STRs) and VA treatment records.  While STRs showed complaints and treatment for multiple episodes of blood in the Veteran's vomit, they do not contain a diagnosis of a stomach disorder.  Post-service VA treatment records document stomach problems, but no positive nexus was ever determined.

In the February 2002 rating decision, it was noted that the Veteran was seen in January 2001 with complaints of chronic epigastric pain, vomiting, and nausea for the last two years.  Testing showed a healing duodenal ulcer, small hiatal hernia with mild gastritis and mild distal esophagitis.  The rating decision concluded that there was no evidence that the Veteran's current stomach disorder was incurred in or aggravated by military service, and service connection was denied.

The Board finds that the Veteran's assertion that the February 2002 rating decision should have granted service connection for a stomach disorder to be a disagreement with the weighing of the evidence and the factual determinations the RO reached, and the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

In a September 2014 statement, the Veteran wrote that he believed that the February 2002 rating decision was flawed because it was based on willful misconduct, which was not based on a valid regulation or law.  The Veteran argued that the February 2002 rating decision was made without medical evidence that his GERD disability was due to "alcohol use based on a statement on my exit exam[ination] as to whether or not spitting up blood was due to alcohol use, a willful misconduct determination should not have been made without medical evidence supporting that opinion."  

The Board notes that the February 2002 rating decision does not mention alcohol use or willful misconduct in its rationale for denying service connection.  As a result, the Veteran's contention that the evidence of record at the time warranted granting service connection for a stomach disorder, is a mere disagreement with the RO's evaluation of the facts before it, and this contention does not give rise to a finding of CUE.

The Board finds that reasonable minds could disagree whether the February 2002 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the February 2002 rating decision that did not award service connection for a stomach disorder.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE.

As has been discussed in the law and regulations section cited above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim or the date entitlement arose, whichever is later. See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The Board's inquiry thus is limited by operation of law to whether a claim for entitlement to service connection for a stomach disorder was warranted with VA before the current effective date of the award in question.

The Board finds that a date earlier than July 15, 2010 is not warranted for the grant of service connection for GERD.  Although the Veteran did file his claim for service connection in September 2000, the RO denied his claim in February 2002 and he did not appeal that decision.  The Board notes that the Veteran filed to reopen this issue in July 2010, more than one year following the February 2002 denial.  As discussed above, an effective date earlier than this date cannot be granted.

In summary, the preponderance of the evidence is against the claim for entitlement to an earlier effective date granting service connection based on CUE for GERD and hiatal hernia, status post Nissen fundoplication surgery, with residual scarring, to 2001.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable disability rating for scar, left hip, is dismissed.

Entitlement to an earlier effective date granting service connection based on CUE for GERD and hiatal hernia, status post Nissen fundoplication surgery, with residual scarring, to 2001, is denied.


REMAND

Concerning the claim for service connection for deviated nasal septum, in his August 2016 hearing, the Veteran testified that before active service, he had no problems sleeping.  He further testified that after his surgical procedure in October 1997, he developed sleep apnea and lost his sense of smell.  Additionally, the Veteran noted that after his surgical procedure, he started developing sinus headaches.  A VA examination is necessary to determine what if any septum diagnosis the Veteran has, and whether his current symptoms and residuals are etiologically related to his October 1997 surgery during active service.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning this claim.

2. Schedule the Veteran for an appropriate VA examination, preferably with an otolaryngologist (ear, nose & throat (ENT) specialist, to determine if he is diagnosed with a nasal condition, to include a deviated septum.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed nasal disorder, or residuals, was incurred in or is related to active duty service, to include as a result of the Veteran's surgery in October 1997.  All opinions must be supported by a rationale.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


